Examiner’s Amendment 

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lisa Benado (Reg. No. 39905) on 04/02/2021.

In the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A method for validating a user-provided data entry to a spreadsheet at a client device with web service metadata, the method comprising:
		making a request, by the client device, for web service metadata from a representational state transfer (REST)-compliant web service, wherein data is populated into different fields of the spreadsheet sourced by various databases that pass such data through the REST-compliant web service;
determining one or more requirements of the REST-compliant web service based on the web service metadata, the one or more requirements including one or more of a field 
accepting the user-provided data entry into the spreadsheet; 
validating if the user-provided data entry meets the one or more requirements of the web service metadata without an additional query to the REST-compliant web service;
backend validating, using the REST-compliant web service, if the user-provided data entry meets one or more requirements specified by the REST-compliant web service but not specified by the web service metadata, wherein the backend validating  is initiated by a user-provided input; and
indicating an invalid data entry on the spreadsheet if the user-provided data entry does not meet one or more of the one or more requirements of the web service metadata.

2.	(Previously Presented) The method of claim 1, wherein validating the user-provided data entry occurs without being initiated by user-provided input.

3.	(Previously Presented) The method of claim 1, further comprising indicating a valid data entry if the user-provided data entry meets the one or more requirements of the web service metadata.

4.	(Canceled)

5.	(Previously Presented) The method of claim 1, further comprising indicating, by the visual feature, at least one read-only field in the spreadsheet based on the web service metadata.

6-7.	(Canceled) 


8.	(Currently Amended) The method of claim [[7]]1, wherein  a message about the backend validation of the user-provided data entry is shown next to the user-provided data entry in the spreadsheet.

9.	(Currently Amended) The method of claim [[7]]1, wherein a backend validation message about the user-provided data entry is shown in a status window.

10.	(Currently Amended) A non-transitory computer-readable storage medium carrying program instructions thereon, the instructions when executed by one or more processors cause the one or more processors to perform operations comprising:
making a request, by a client device, for web service metadata from a representational state transfer (REST)-compliant web service, wherein data is populated into different fields of a spreadsheet sourced by various databases that pass such data through the REST-compliant web service
determining one or more requirements of the REST-compliant web service based on the web service metadata, the one or more requirements including one or more of a field is required, a field is read-only,
accepting a user-provided data entry into the spreadsheet;

backend validating, using the REST-compliant web service, if the user-provided data entry meets one or more requirements specified by the REST-compliant web service but not specified by the web service metadata, wherein the backend validating is initiated by a user-provided input; and
indicating an invalid data entry on the spreadsheet if the user-provided data entry does not meet one or more of the one or more requirements of the web service metadata.

11.	(Original) The computer-readable storage medium of claim 10, wherein validating the user-provided data entry occurs without being initiated by user-provided input.

12.	(Previously Presented) The computer-readable storage medium of claim 10, further comprising indicating a valid data entry if the user-provided data entry meets the one or more 

13.	(Original) The computer-readable storage medium of claim 10, further comprising indicating mandatory fields in the spreadsheet based on the web service metadata.

14.	(Previously Presented) The computer-readable storage medium of claim 10, further comprising indicating, by the visual feature, at least one read-only field in the spreadsheet based on the web service metadata.

15-16.	(Canceled) 


17.	(Currently Amended) The computer-readable storage medium of claim 
[[16]] 10, wherein a message about the backend validation of the user-provided data entry is shown next to the user-provided data entry in the spreadsheet.

18.	(Currently Amended) The computer-readable storage medium of claim [[16]] 10, wherein a backend validation message about the user-provided data entry is shown in a status window.

19.	(Currently Amended) An apparatus comprising:
one or more processors; and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to perform operations comprising:
making a request, by a client device, for web service metadata from a representational state transfer (REST)-compliant web service, wherein data is populated into different fields of a spreadsheet sourced by various databases that pass such data through the REST-compliant web service;
determining one or more requirements of the REST-compliant web service based on the web service metadata, the one or more requirements including one or more of a field is required, a field is read-only, 
accepting a user-provided data entry into the spreadsheet;

backend validating, using the REST-compliant web service, if the user-provided data entry meets one or more requirements specified by the REST-compliant web service but not specified by the web service metadata, wherein the backend validating  is initiated by a user-provided input; and
indicating an invalid data entry if the user-provided data entry does not meet one or more of the one or more requirements of the web service metadata.

20.	(Canceled).

21.	(Previously Presented) The apparatus of claim 20, wherein the operations further comprise indicating, by the visual feature, at least one read-only field in the spreadsheet based on the web service metadata.

Reasons for Allowance
	Claims 1-3, 5, 8-14, 17-19, and 21 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.



The features as recited in independent Claims 1, 10, and 19 “determining one or more requirements of the REST-compliant web service based on the web service metadata, the one or more requirements including one or more of a field is required, a field is read-only, , ” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176